                                          Case 3:17-cv-02073-LAB-KSC Document 90 Filed 01/22/19 PageID.1035 Page 1 of 2


                                              Yana A. Hart Esq. (SBN: 306499)
                                          1
                                              yana@westcoastlitigation.com
                                          2   HYDE & SWIGART, APC
                                              2221 Camino Del Rio South, Suite 101
                                          3   San Diego, CA 92108
                                          4   Telephone: (619) 233-7770
                                              Facsimile: (619) 297-1022
                                          5
                                          6   Attorneys for Plaintiff,
                                              Ariel Shuckett
                                          7
                                          8
                                          9                           UNITED STATES DISTRICT COURT
                                         10                         SOUTHERN DISTRICT OF CALIFORNIA
                                         11
                                         12         ARIEL SHUCKETT,                                  CASE NO: 17-cv-2073 LAB KSC
HYDE & SWIGART




                                                    Individually and On Behalf
                 San Diego, California




                                         13
                                                    of All Others Similarly
                                         14         Situated,                                        NOTICE OF SETTLEMENT AS
                                         15                                                          TO PROSPECTS DM, ONLY
                                                                Plaintiff,
                                         16         v.
                                         17
                                                    DIALAMERICA MARKETING,
                                         18         INC.; and AMERICAN
                                         19         STANDARD BRANDS, D/B/A
                                                    AMERICAN STANDARD
                                         20         BATHROOM AND KITCHEN
                                         21         FIXTURES,

                                         22                     Defendants.
                                         23
                                         24
                                         25
                                         26   ///
                                         27   ///
                                         28   ///

                                               ______________________________________________________________________________________________________
                                                 NOTICE OF SETTLEMENT                     - ! 1 of !2 -                    17-cv-2073 LAB KSC
                                          Case 3:17-cv-02073-LAB-KSC Document 90 Filed 01/22/19 PageID.1036 Page 2 of 2



                                          1           NOTICE IS HEREBY GIVEN that this case has been settled with Defendant
                                          2   Prospect DM, Inc., only, with respect to the claims against Prospects DM, and
                                          3   partial claims related to American Standard Brand’s liability as it pertains to
                                          4   Prospects DM’s actions, only. The Plaintiff anticipates filing a Request for
                                          5   Dismissal of Prospects DM, only, with respect to her individual claims, within 60
                                          6   days. Plaintiff requests that the Court set a deadline on or after March 8, 2019 for
                                          7   filing a Request for Dismissal as to Prospects DM, only.
                                          8
                                          9                                                                   Respectfully submitted,
                                         10                                                                   Hyde & Swigart, APC
                                         11   Date: January 22, 2019                                          By: Yana A. Hart
                                                                                                              Yana A. Hart, Esq.
                                         12                                                                   Attorneys for Plaintiff
HYDE & SWIGART
                 San Diego, California




                                         13
                                         14                                                                   Respectfully submitted,
                                                                                                              ALLEN, MITCHELL &1
                                         15                                                                   ALLEN PLLC
                                         16   Date: January 22, 2019                                          By: Eric Allen
                                         17                                                                   Eric Allen, Esq.
                                                                                                              Attorneys for Plaintiff
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              1The undersigned counsel procured Mr. Allen’s signature prior to filing, and attests that she has
                                         28   authorization from Mr. Allen for filing same.

                                                  ______________________________________________________________________________________________________
                                                    NOTICE OF SETTLEMENT                     - ! 2 of !2 -                    17-cv-2073 LAB KSC
